Citation Nr: 1031331	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-08 126	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10% for low back strain 
with degenerative joint disease (DJD) prior to 22 June 2009.

2.  Entitlement to a rating in excess of 20% for low back strain 
with DJD since 22 June 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to September 
1991.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a February 2005 rating action that denied a rating in 
excess of 10% for low back strain with DJD.  

By decision of April 2009, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

By rating action of February 2010, the RO granted a 20% rating 
for low back strain with DJD from 22 June 2009; the matters of 
ratings in excess of 10% prior to 22 June 2009 and 20% since 22 
June 2009 remain for appellate consideration.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

In April 2009, the Board remanded this case to the RO afford the 
Veteran VA orthopedic and neurological examinations to determine 
the degree of severity of his low back strain with DJD.  The 
Veteran was afforded such examinations on 22 June 2009, but the 
Board finds that those examinations were inadequate.  Appellate 
review of the June 2009 VA examination report discloses that the 
Veteran's complaints included pain radiating down his right and 
left legs.  After examination, the diagnoses were DJD of the 
spine, and diffuse, moderate degenerative disc disease of the 
spine.  A problem associated with the DJD of the spine was noted 
to be increased pain radiating to the right leg, but the 
examination report did not state whether this represented 
radiculopathy (disease of the nerve roots), and if so, whether it 
was related to any service-connected low back disability.  

Inasmuch as additional, separate disability compensation is 
payable for radiculopathy associated with service-connected low 
back disability, the Board finds that this case must thus be 
remanded to the RO to obtain a supplemental statement from an 
appropriate June 2009 VA examiner to resolve the increased rating 
issues on appeal.  The RO is advised that a new examination of 
the Veteran is not necessary unless any June 2009 VA examiner is 
unable to furnish the additional information without another 
examination of the Veteran, or any such examiner is unavailable, 
and a new examination by another medical professional is 
necessary.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should return the claims folder 
to an appropriate VA examiner who examined 
the Veteran on 22 June 2009 for a 
supplemental statement as to whether the 
veteran's complaints of pain radiating down 
both legs, and the finding on examination 
of increased pain radiating to the right 
leg associated with the DJD of the spine 
(a) represented radiculopathy (disease of 
the nerve roots), and if so, (b) whether 
such radiculopathy is related to any 
service-connected low back disability.

In rendering this supplemental statement, 
the examiner should provide a detailed 
discussion of the veteran's documented 
medical history and assertions, as 
appropriate, and set forth the complete 
rationale for the conclusions and opinions 
reached in a printed (typewritten) report.  

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority, to include consideration of the 
propriety of additional, separate 
disability compensation for radiculopathy 
found to be associated with service-
connected low back disability.
 
4.  If any benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

